COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               January 22, 2015
                              No. 10-14-00235-CV
                       IN THE MATTER OF THE MARRIAGE OF
                               PRESTON DEAN BUCK
                                      AND
                               DAWN BRUCENE BUCK
                                       
                                       
                        From the 378[th] District Court
                              Ellis County, Texas
                           Trial Court No. 87,503-D
                                       
--------------------------------------------------------------------------------
JUDGMENT

	Preston Dean Buck's motion to dismiss the appeal was considered by the Court.  The Court grants the motion.  It is the judgment of this Court that the appeal is dismissed.  
	There being no agreement of the parties as to costs, it is further ordered that costs of this appeal are taxed against Preston Dean Buck.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM

							SHARRI ROESSLER, CLERK

						By:    Nita Whitener			
							Deputy Clerk